Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 8/2/22 overcome the rejection set forth over Frost in the office action mailed 3/2/22, but do not overcome the remaining rejections, which are maintained below. The rejection over Bodesheim and Habeeb has further been applied to claim 2 and its dependent claims. A new ground of rejection over a newly cited reference is also set forth below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/22 has been entered.

Claim Rejections - 35 USC § 103
Claims 2, 5-7, 12-15, 18-26, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bodesheim (U.S. PG Pub. No. 2010/0187481) in view of Habeeb (U.S. PG Pub. No. 2010/0227785).
In paragraph 1 Bodesheim discloses the use of ionic liquids to improve the lubricating effect of synthetic, mineral, and native oils. In paragraph 11 Bodesheim discloses that the cation of the ionic liquid can be a phosphonium cation, as in formula (1b) of claim 12, or a quaternary ammonium cation, as in formula (1a) of claims 2 and 28-29. Bodesheim further discloses in paragraph 11 that the anion of the ionic liquid can be a phosphate anion R4R5PO-4, where the R groups can be alkyl groups of 1 to 20 carbon atoms, meeting the limitations of formula (2) of claims 2, 5-7, and 12-15 for the case where the X atoms are oxygen and r and s are 1.  In paragraph 26 Bodesheim discloses that the ionic liquid is present in an amount of 0.05 to 40% by weight of the composition, encompassing the range recited in claim 18-22. In paragraphs 6-10 Bodesheim discloses that the oils can be polyglycols, as recited in claim 23, various vegetable oils, as recited in claim 24, synthetic esters, as recited in claim 25, and polyalphaolefin, as recited in claim 26. The composition of Bodesheim does not require any components other than the ionic liquid and base lubricant (Bodesheim discloses in paragraph 26 that the additives are optional), meeting the “consisting of” limitations
The differences between Bodesheim and the currently presented claims are:
i) Bodesheim indicates in paragraphs 19, 22, and 24 that the ammonium and phosphonium cations can be substituted by four alkyl groups, but does not specifically disclose cations with alkyl groups meeting the limitations of claims 2 and 12.
ii) Some of the ranges of Bodesheim overlap or encompass the claimed ranges rather than falling within them.
With respect to i), Habeeb discloses in paragraphs 3 and 13 ionic liquid lubricant additives. In paragraph 18 Habeeb discloses that preferred cations include tetraalkyl phosphonium and ammonium, where the alkyl groups can be different from one another, as required by amended claim 2 and newly added claim 30, and can be alkyl groups having 1 to 8 carbon atoms, encompassing the ranges recited in claims 2, 12, and 28-29. The use of the phosphonium or ammonium cations of Habeeb as the phosphonium or ammonium cations of Bodesheim, along with the phosphate anions of Bodesheim, therefore leads to ionic liquids meeting the limitations of claims 2, 12-15, 18-26, and 28-30. 
With respect to ii), See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”

Claims 2, 5-7, 18, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Boesmann (U.S. Pat. No. 9,062,899).
In column 3 lines 58-60 Boesmann discloses a “working substance pairing” comprising a working substance and an ionic liquid. In column 26 lines 4-9 Boesmann discloses that particularly preferred pairings include pairings where the working substance is water, as recited for the base lubricant of component (b) of claims 2 and 27, and where the working substance and ionic liquid are miscible. In the reference’s claims 9-11 Boesmann discloses devices where the working substance is absorbed in the ionic liquid; since the substances are miscible this will lead to compositions comprising the water and the ionic liquid, as recited in claim 2. From column 3 line 61 through column 4 line 2 Boesmann discloses that the ionic liquid comprising a cation and an anion, where the cation can be a quaternary ammonium cation. In column 15 lines 55-56 Boesmann discloses that methytributylammonium, meeting the limitations of formula (1a) of claims 2 and 28, is a very particularly preferred ammonium cation. In column 19 line 26 Boesmann discloses that C1-C4 dialkylphosphates, meeting the limitations of formula (2) of claims 2 and 5-7 for the case where the X atoms are oxygen and r and s are 1, are very particularly preferred anions. From column 25 line 66 through column 26 line 3 Boesmann discloses that the working substance is preferably present in an amount of not more than 90% by weight, implying an ionic liquid concentration of up to 10% by weight, overlapping the range recited in claim 18. Since the compositions of Boesmann do not require any additional components, the “consisting of” provision of claim 28 is met. While Boesmann does not disclose the working substance pairing as a lubricant, the mixture of ionic liquid and absorbed water meets the compositional limitations of the claims and is therefore considered capable of performing the intended use. The difference between Boesmann and the currently presented claims is that Boesmann does not disclose a specific ionic liquid having the formula of claims 2, 5-7, and 27-28.
As discussed above, Boesmann discloses that methytributylammonium is a very particularly preferred ammonium cation, and C1-C4 dialkylphosphates are a very particularly preferred anion. It therefore would have been obvious to one of ordinary skill in the art to prepare the ionic liquid of Boesmann to have the formula of the ionic liquid of claims 2, 5-7, and 27-28, since Boesmann discloses that the required cations and anions are very particularly preferred.

Claims 12-15, 22-23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Schwab (U.S. PG Pub. No. 2009/0036334).
In paragraphs 32-35 Schwab discloses a lubricant comprising an ionic liquid. In paragraphs 58-59 and 181 Schwab discloses that the cation of the ionic liquid can be a phosphonium ion (VI) where the R groups where the R groups are alkyl groups of 1 to 18 carbon atoms, encompassing the range recited for the formula (1b) of claim 12, and where the R groups can be different (“identical or different”, paragraph 59, “independently of one another”, paragraph 181), meeting the limitation of claim 12 requiring that the R groups not be equivalent. In paragraphs 58-59 and 147-159 Schwab discloses that the cation can also be an ammonium ion (IV) where the R1 through R3 groups can be a alkyl group of 1 to 18 carbon atoms and the R group is a hydrocarbyl group of 1 to 30 carbon atoms, both encompassing the range recited for the formula (1a) of claim 2; while claim 2 itself is not rejected over Schwab due to the maintenance of the Frost rejection, some of the dependent claims are rejected over Schwab. In paragraph 185 Schwab discloses that the anion of the ionic liquid can be a phosphate having the general formula of RaRbPO4- or a phosphonate having the general formula of RaRbPO3- or RaRbPO2-, and that Ra and Rb can be various alkyl groups of 1 to 30 carbon atoms meeting the limitations of the anion of formula (2) of claims 12 where r and s can each be either 0 or 1, as well as the anions of claims 13-15, where the number of carbon atoms in the alkyl groups encompasses the claimed ranges. 
In paragraph 44 Schwab discloses that the ionic liquid is present in an amount of 0.1 to 99.98% by weight of the composition, encompassing the range recited in claim 22. 
In paragraph 42 Schwab discloses that the composition can comprise an additional lubricating material, such as mineral oils, polyalphaolefins, synthetic esters, or polyglycols, as recited in the base lubricant (ii) of claim 12 as well as claims 23 and 25-26. While Schwab does not explicitly disclose that the ionic liquid is dissolved in the lubricating material, since the ionic liquid and lubricating materials meet the limitations of the claimed ionic liquids and lubricating materials, and the ionic liquid can be present in an amount as low as 0.1% by weight of the composition, the ionic liquid is considered to be at least partially dissolved in the lubricating materials of Schwab.
The difference between Schwab and the currently presented claims is that some of the ranges of Schwab overlap or encompass the claimed ranges rather than falling within them. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”

Response to Arguments
Applicant's arguments filed 6/2/22 have been fully considered but they are not persuasive. Applicant argues that claim 12 has been amended to require that the alkyl groups of the phosphonium in claim 12 have been limited to require two to four carbon atoms. Applicant does not appear to dispute that the cited prior art discloses phosphonium cations having an amount of carbon atoms encompassing the range recited in the amended claims, but argues that the composition of the amended claims produces unexpectedly superior results, pointing to the data supplied in the specification. However, the data supplied by applicant is not sufficient to establish that superior results would be maintained across the full scope of the claims. The inventive examples use specific ionic liquids containing specific cations and anions, while the claims allow for broad classes of cations and anions. The inventive examples cited by applicant comprise 0.5% by weight of the ionic liquid in polyalkylene glycols, while the claims allow for broad or unlimited concentrations of ionic liquid in a variety of base lubricants, which themselves are present in any amount. Applicant therefore has not demonstrated evidence of unexpected results sufficient to rebut the prima facie case of obviousness set forth in the rejections.
It is noted that the rejection over Bodesheim and Habeeb has now been applied to claim 2 and its dependent claims, in light of the amendment overcoming the rejection over Frost. The newly applied rejection over Boesmann also addresses claim 2 and some of its dependent claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771